Case 3:21-cv-00518-DWD Document 52 Filed 08/05/21 Page 1 of 15 Page ID #262




                         UNITED STATES DISTRICT COURT
                     FOR THE SOUTHERN DISTRICT OF ILLINOIS

  DAVID MEYER, MITCHELL NALLEY,  )
  EVA DAVIS, SECOND AMENDMENT    )
  FOUNDATION, ILLINOIS STATE RIFLE
                                 )
  ASSOCIATION, and FIREARMS POLICY
                                 )
  COALITION, INC.,               )
                                 )
             Plaintiffs,         )
                                 )
  vs.                            )                   Case No. 3:21-cv-00518-DWD
                                 )
  KWAME RAOUL, BRENDAN F. KELLY, )
  JOSHUA C. MORRISON, JAMES      )
  GOMRIC, ERIC WEIS, CHRISTOPHER )
  PALMER, RICHARD WATSON, and    )
  DWIGHT A. BAIRD,               )
                                 )
             Defendants.         )                   JURY TRIAL DEMANDED

         DEFENDANTS, JAMES GOMRIC AND RICHARD WATSON’S,
       MOTION TO DISMISS PURSUANT TO RULES 12(b)(1) AND 12(b)(6)
               AND MEMORANDUM IN SUPPORT THEREOF

         COMES NOW, Defendants, James Gomric, in his individual capacity and in

  his office capacity as State’s Attorney of St. Clair County, Illinois, and Richard

  Watson, in his individual capacity and in his official capacity as Sheriff of St. Clair

  County, Illinois, by and through their attorneys, BECKER, HOERNER & YSURSA, P.C.,

  and for their Motion to Dismiss pursuant to Rules 12(b)(1) and 12(b)(6), and Memorandum

  in Support Thereof state as follows.

                                  MOTION TO DISMISS

         For its Motion to Dismiss, Defendants, Sheriff Richard Watson and States

  Attorney Gomric, state as follows:

         1.      Plaintiffs filed a Complaint naming as Defendants, Kwame Raoul, Attorney

                               Case No. 3:21-cv-00518-DWD
                                       Page 1 of 15
Case 3:21-cv-00518-DWD Document 52 Filed 08/05/21 Page 2 of 15 Page ID #263




  General of Illinois, Brendan F. Kelly, Director of the Illinois State Police, Joshua C.

  Morrison, State’s Attorney of Fayette County, Illinois, James Gomric, State’s Attorney of

  St. Clair County, Illinois, Eric Weis, State’s Attorney of Kendall County, Illinois,

  Christopher Palmer, Sheriff of Fayette County, Illinois, Richard Watson, Sheriff of St.

  Clair County, Illinois, and Dwight A. Baird, Sheriff of Kendall County, Illinois. (Doc. 1)

          2.       The Complaint challenges the constitutionality of what the Plaintiffs label

  as a “18-to-20-year-old Carry Ban,” pointing to several Illinois statutes. 430 ILCS

  66/25(a); see 720 ILCS 5/24-1(a)(4)(iv), 720 ILCS 5/24-1(a)(10)(iv), 720 ILCS 5/24-

  1.6(a)(3)(I)..

          3.       A motion under Federal Rule of Civil Procedure 12(b)(1) challenges the

  court’s subject matter jurisdiction to adjudicate a claim. F.R.C.P. 12(b)(1). See e.g., Union

  Tank Car Co., v. Aerojot-General Corp., 2005 WL 2405802 at 2, (NDIL 9/27/05) (issues

  of justiciability such as ripeness, standing and proper parties for a declaratory action are

  more appropriately reviewed under Rule 12(b)(1)).

          4.       Sheriff Watson and States Attorney Gomric are not proper parties and

  should be dismissed because they do not have authority to grant Concealed Carry Permits.

  See e.g., Culp v. Raoul, 921 F.3d 646, 648 (7th Cir. 2019); see Culp v. Raoul, et al, 14-cv-

  3320 CDIL (the Attorney General of Illinois and the Director of the Illinois State Police

  were proper parties to challenge statutory scheme for license for concealed carry).

          5.       The claims against these Defendants should be dismissed as they are

  contingent and indirect and are not ripe. See Rogers v. Hacker, No. 20-CV-1116, 2021 WL

  2711745, at *3–4 (S.D. Ill. July 1, 2021).

          6.       The Plaintiffs do not have standing to present a claim against these
                                 Case No. 3:21-cv-00518-DWD
                                         Page 2 of 15
Case 3:21-cv-00518-DWD Document 52 Filed 08/05/21 Page 3 of 15 Page ID #264




  Defendants such that the claims against them should be dismissed. See Clapper v. Amnesty

  Int'l USA, 568 U.S. 398, 409 (2013).

         7.      Federal Rule of Civil Procedure 12(b)(6) calls for dismissal if a Complaint

  does not state a claim for relief against a defendant. F.R.C.P. 12(b)(6).

         8.      The Complaint fails to state a claim against these Defendants as it does not

  allege Sheriff Watson or States Attorney Gomric personally acted to infringe upon the

  rights of any individual Plaintiff and, as such, all claims against them in their individual

  capacity should be dismissed. See Vanning-El v. Evans, 657 F.3d 591, 592 (7th Cir. 2011).

         9.      The Complaint fails to state a claim based on the individual capacity of these

  Defendants that is not barred by qualified immunity such that claims against these

  Defendants should be dismissed. Harlow v. Fitzgerald, 457 U.S. 800, 818 (1982).

         10.     Additionally, the individual capacity claims against States Attorney Gomric

  are barred by the absolute prosecutorial immunity and should be dismissed. Imbler v.

  Pachtman, 424 U.S. 409, 431 (1976).

         11.     The claims against these Defendants in their official capacity should also

  be dismissed as failing to state a claim based on official capacity and as duplicative.

  Monell v. Department of Social Services, 436 U.S. 658 (1978); Will v. Michigan Dep’t

  of State Policy, 491 U.S. 58, 71 (1989).

         12.      Sheriff Watson and States Attorney Gomric sit in a similar position to the

  other Sheriffs and States Attorneys and who have been named in the Complaint. As such,

  these Defendants hereby incorporate the arguments and request the same relief contained

  in the Motion to Dismiss filed on behalf of the Sheriffs and States Attorneys of Fayette and

  Kendall Counties (Doc.47)
                                Case No. 3:21-cv-00518-DWD
                                        Page 3 of 15
Case 3:21-cv-00518-DWD Document 52 Filed 08/05/21 Page 4 of 15 Page ID #265




         13.     Additionally, these Defendants, anticipate that the Attorney General of

  Illinois, Kwame Raoul, and the Director of Illinois State Police, Brendan Kelly, will seek

  dismissal of the Complaint and, as no claim can stand against these Defendants absent a

  claim against those other Defendants, these Defendants hereby incorporate the arguments

  and request dismissal for the additional reasons they present.

         14.     Defendants hereby incorporate their Memorandum in Support of Motion to

  Dismiss.

         WHEREFORE, Defendants, Sheriff Richard Watson and States Attorney

  Gomric, respectfully request that this Court dismiss Plaintiff’s Complaint in whole and in

  part and dismissing each of these Defendants individually and as a whole pursuant to

  Federal Rule of Civil Procedure 12(b)(1) and 12(b)(6), and order such other relief as this

  Court deems just and proper.

                       MEMORANDUM IN SUPPORT THEREOF

         For their Memorandum in Support, Defendants, Sheriff Watson and States

  Attorney Gomric, state as follows:

                                        Introduction

         Plaintiffs filed a Complaint naming as Defendants, Kwame Raoul, Attorney

  General of Illinois, Brendan F. Kelly, Director of the Illinois State Police, Joshua C.

  Morrison, State’s Attorney of Fayette County, Illinois, James Gomric, State’s Attorney of

  St. Clair County, Illinois, Eric Weis, State’s Attorney of Kendall County, Illinois,

  Christopher Palmer, Sheriff of Fayette County, Illinois, Richard Watson, Sheriff of St.

  Clair County, Illinois, and Dwight A. Baird, Sheriff of Kendall County, Illinois. (Doc. 1)

         The Complaint alleges that individual Plaintiffs from three counties fall within this
                             Case No. 3:21-cv-00518-DWD
                                        Page 4 of 15
Case 3:21-cv-00518-DWD Document 52 Filed 08/05/21 Page 5 of 15 Page ID #266




  age range. (Doc. 1, ¶ 21, 23). Plaintiff, Mitchell Nalley (“Nalley”), is a person over the age

  of 18 but under the age of 21, and is the only individual alleged to be a citizen of St. Clair

  County, Illinois. (Doc. 1 ¶ 22, 58.) The Complaint alleges that Nalley is 19 years old,

  desires to carry a handgun outside the home, has a valid FOID card, and would acquire a

  Smith and Wesson handgun through private sale if he were free to lawfully carry one.

  (Doc. 1 ¶¶ 58, 62–64.)

         The Complaint is also brought by several non-profit organizations who are named

  as Plaintiffs. (Doc. 1 ¶ 24, 25, 26). Plaintiffs challenge the constitutionality of what they

  call “18-to-20-year-old Carry Ban,” pointing to several Illinois statutes. 720 ILCS 5/24-

  1(a)(4)(iv), 720 ILCS 5/24-1(a)(10)(iv), 720 ILCS 5/24- 1.6(a)(3)(I), and 430 ILCS

  66/25(a),

         Nalley does not allege that he has been arrested or prosecuted for carrying a firearm

  or violating the statutes cited in the Complaint. Similarly, none of the other individual

  Plaintiffs allege that they have been arrested or prosecuted.

         Sheriff Watson and States Attorney Gomric sit in a similar position to the other

  Sheriffs and States Attorneys and who have been named in the Complaint. As such, these

  Defendants hereby incorporate the arguments and request the same relief contained in the

  Motion to Dismiss filed on behalf of the Sheriffs and States Attorneys of Fayette and

  Kendall Counties (Doc.47) Additionally, these Defendants, anticipate that the Attorney

  General of Illinois, Kwame Raoul, and the Director of Illinois State Police, Brendan Kelly,

  will seek dismissal of the Complaint and, as no claim can stand against these Defendants

  absent a claim against those other Defendants, these Defendants hereby incorporate the

  arguments and request dismissal for the additional reasons they present.
                              Case No. 3:21-cv-00518-DWD
                                        Page 5 of 15
Case 3:21-cv-00518-DWD Document 52 Filed 08/05/21 Page 6 of 15 Page ID #267




                                       Legal Standards

         A motion under Rule 12(b)(1) challenges the court’s subject matter jurisdiction to

  adjudicate a claim. F.R.C.P. 12(b)(1). “Subject matter jurisdiction is the first question in

  every case, and if the court concludes that it lacks jurisdiction it must proceed no

  further.” Illinois v. City of Chicago, 137 F.3d 474, 478 (7th Cir.1998). Although an action

  that is not justiciable because it fails to present a case or controversy may be dismissed for

  failure to state a claim, courts have found that issues such as standing, ripeness and the

  proper parties for declaratory relief are more appropriately reviewed under Rule 12(b)(1).

  See e.g., Union Tank Car Co., v. Aerojot-General Corp., 2005 WL 2405802 at 2, (NDIL

  9/27/05); ESI Environmental, Inc. v. American Intern. Specialty Lines Ins. Co.

  2010WL582215, (S.D.Ind. 2010).

         A motion under Rule 12(b)(6) calls for dismissal for failure to state a claim.

  F.R.C.P. 12(b)(1). A claim will only survive dismissal under Rule 12(b)(6) if it “may be

  supported by showing any set of facts consistent with the allegations in the complaint.”

  Bell Atlantic Corp. v. Twombly, 550 U.S. 544, 563, 127 S. Ct. 1955, 1969, 167 L.Ed.2d

  929 (2007). Although detailed factual allegations are not required, a plaintiff must provide

  the grounds of his entitlement to relief beyond mere “labels and conclusions,” and “a

  formulaic recitation of the elements of a cause of action will not do.” Id., 550 U.S. at 555,

  127 S.Ct. at 1965.

  I.     Sheriff Watson and States Attorney Gomric are not proper parties because
         they do not have authority to grant Concealed Carry Permits.

         The Complaint is premised upon the individual Plaintiffs being disqualified

  because of their age from being issued a license under the Firearm Concealed Carry Act.

                                Case No. 3:21-cv-00518-DWD
                                        Page 6 of 15
Case 3:21-cv-00518-DWD Document 52 Filed 08/05/21 Page 7 of 15 Page ID #268




  (Doc. 1, ¶¶ 38-44, citing 430 ILCS 66/25(1), 720 ILCS 24-1 et seq). The Complaint asserts

  that as a result of the statutory scheme, “the State bans exercise of the right to carry a

  firearm by law-abiding adults who are 18-20 years of age.” (Doc. 1, ¶ 44). The Complaint

  requests a declaration that on their face the statutory scheme violates the right of the

  individual Plaintiffs and those similarly situated by their age to keep and bear arms and

  requests an injunction against enforcement of criminal laws against the individual Plaintiffs

  from their not being issued a license that arises from the disqualifying factor of age. (Doc.

  1, ¶ 111, 112).

         The Department of State Police issues licenses for concealed carry. 430 ILCS

  66/10, 430 ILCS 66/25.       Neither Sheriff Watson nor States Attorney Gomric take

  applications or have authority to issue licenses to carry firearms under the Firearm

  Concealed Carry Act. 430 ILCS 66/1 et seq. Neither Sheriff Watson nor States Attorney

  Gomric can grant the relief requested by Nalley or the other Plaintiffs.

         These Defendants, as well as the other States Attorneys and Sheriffs, are not the

  proper parties to test the constitutionality of the statutory scheme cited in the Complaint.

  Indeed, the Attorney General of Illinois and the Director of the Illinois State Police have

  previously been recognized as proper defendants in an action to “challenge the scheme

  Illinois has enacted to license the concealed carry of firearms.” Culp v. Raoul, 921 F.3d

  646, 648 (7th Cir. 2019); see Culp v. Raoul, et al, 14-cv-3320 CDIL.

         As with the other Sheriffs and States Attorneys, Sheriff Watson and States Attorney

  Gomric are not proper parties and should be dismissed with prejudice.




                                Case No. 3:21-cv-00518-DWD
                                        Page 7 of 15
Case 3:21-cv-00518-DWD Document 52 Filed 08/05/21 Page 8 of 15 Page ID #269




  II.    The Plaintiffs’ allegations against these Defendants fail to establish ripeness
         and standing.

         A. The claims against these Defendants are contingent and indirect and are not
            ripe.

         The Complaint does not present a justiciable claim against these Defendants. The

  related concepts of ripeness and standing flow from the requirement of a case or

  controversy necessary for a matter to be justiciable. See Smith v. Wisconsin Dept of

  Agriculture, Trade and Consumer Protection, 23 F.3d 1134, 1141 (7th Cir. 1994). These

  doctrines bar a plaintiff from asserting that there is an actual injury when that injury

  depends on future events and contingencies. Reno v. Catholic Social Services, Inc. 509

  U.S. 43, 72, 113 S.Ct. 2485. 2503 (1993). The requirement of actual controversy

  involving a party as a defendant is necessary both for federal jurisdiction and for the

  issuance of declaratory relief. 28 U.S.C. §§ 2201, 2202For declaratory relief this

  requires courts to look at “whether the facts alleged, under all the circumstances, show

  that there is a substantial controversy, between parties having adverse legal interests, of

  sufficient immediacy and reality to warrant the issuance of a declaratory judgment.”

  Medimmune Inc. v. Genentech, Inc., 549 U.S. 118, 127, 127 S.Ct. 764, 770 (2007). The

  Complaint does not present an immediate danger of direct injury traceable to Sheriff

  Watson or States Attorney Gomric. As such, the Plaintiffs, including Nalley, do not have

  a ripe claim or standing against these Defendants.

         Any claim against these Defendants is indirect. Moreover, this indirectness is

  compounded by the contingency of the underlying claim. Neither Nalley nor the other

  individual Plaintiffs actually own a handgun. (Doc. 1 ¶¶ 51, 64, 77.) Each Plaintiff

  indicates that he or she would acquire a handgun through “interfamilial gift” or “private
                               Case No. 3:21-cv-00518-DWD
                                        Page 8 of 15
Case 3:21-cv-00518-DWD Document 52 Filed 08/05/21 Page 9 of 15 Page ID #270




  sale” if permitted to carry it in public, but each Plaintiff could own a handgun now with a

  valid FOID card, and does not. 18 U.S.C. § 922(x)(1), (5) (making it illegal for individual

  who is not a licensed dealer to transfer a handgun to person under the age of 18), 430 ILCS

  65/4 (authorizing FOID card for individuals under the age of 21 under certain conditions);

  720 ILCS 5/24-3.1(a)(1) (making it illegal for a person under the age of 18 to possess a

  handgun).

         Furthermore, the assertions against these Defendants, as opposed to other law

  enforcement agencies or prosecutors, is contingent and reliant on speculation. For instance,

  Mr. Nalley asserts that he is a resident of St. Clair County, but neither the license to

  concealed carry nor the asserted potential for prosecution is not limited to his residency

  within St. Clair County. Mr. Nalley’s claim stems from his being a citizen of the State of

  Illinois, not his being a citizen of St. Clair County. Nor is there any reason why his

  speculation of enforcement even within St. Clair County would not also apply to other

  municipal law enforcement agencies within the county. These contingencies and lack of

  direct injury traceable to Sheriff Watson or States Attorney Gomric call for these

  Defendants to be dismissed.

         The Plaintiffs do not have a ripe claim against Sheriff Watson or States Attorney

  Gomric. This court recently held that a challenge to the processing time and fees for a

  Concealed Carry license were not ripe as the plaintiff had not yet applied for Concealed

  Carry license. Rogers v. Hacker, No. 20-CV-1116, 2021 WL 2711745, at *3–4 (S.D. Ill.

  July 1, 2021). Regarding these Defendants, and the other Sheriffs and States Attorneys,

  the Complaint is even more contingent as it rests upon the potential for enforcement of

  laws in a manner that is dependent upon enforcement of laws after the claimed potential
                               Case No. 3:21-cv-00518-DWD
                                       Page 9 of 15
Case 3:21-cv-00518-DWD Document 52 Filed 08/05/21 Page 10 of 15 Page ID #271




   future denial of the license by the Director of State Police. See e.g., Construction and Gen.

   Laborers Union No. 330 v. Town of Grand Chute, 915 F.3d 1120, 1127 (7th Cir. 2019)

   (potential enforcement of a town ordinance was not ripe). The controversy is not directed

   to these Defendants, but is dependent upon the application process before the Director of

   State Police. See Calderon v. Ashmus, 523 U.S. 740, 746 (1998) (declaratory action did

   not present case as underlying controversy was challenge to other potential habeas

   proceedings).

          B. The Plaintiffs do not have standing against these Defendants.

          For similar reasons, the Plaintiffs, including Nalley, do not have standing to present

   a claim against these Defendants. As pointed out by the Kendall County and Fayette

   County Defendants, to have standing to present a claim against another party there must be

   an injury attributable to that party that is actual or imminent. Clapper v. Amnesty Int'l USA,

   568 U.S. 398, 409 (2013). If any of the Plaintiffs have any assertion of actual or imminent

   injury it is directed at the issuance of the license, something that the Complaint admits does

   not involve these Defendants. The Plaintiffs, including Nalley, do not have standing to

   bring a claim against Sheriff Watson or States Attorney Gomric.

          The Plaintiffs have neither a ripe claim or standing against Sheriff Watson and

   States Attorney Gomric and the claims against these Defendants should be dismissed with

   prejudice.

   III.   The individual capacity claims against Sheriff Watson or States Attorney
          Gomric should be dismissed.

          A. The Complaint does not allege Sheriff Watson or States Attorney Gomric
             personally acted to infringe upon the rights of any individual Plaintiff.

          As noted by the Fayette and Kendall County defendants, Section 1983 does not
                                 Case No. 3:21-cv-00518-DWD
                                        Page 10 of 15
Case 3:21-cv-00518-DWD Document 52 Filed 08/05/21 Page 11 of 15 Page ID #272




   authorize supervisory liability and must be premised on a defendant’s personal acts.

   Vanning-El v. Evans, 657 F.3d 591, 592 (7th Cir. 2011). The Complaint does not allege

   any personal acts or decisions by Sheriff Watson or States Attorney Gomric. As such, as

   with the other Sheriffs and States Attorneys, the individual capacity claims against Sheriff

   Watson and States Attorney Gomric should be dismissed.

          B. The individual capacity claims are barred by qualified immunity.

          As noted by the Fayette and Kendall County defendants, the claims against the

   Sheriffs and States Attorneys are barred by the doctrine of qualified immunity. Qualified

   immunity bars claims unless a plaintiff can identify precedent that clearly articulates the

   right at issue applied in similar factual circumstances. Harlow v. Fitzgerald, 457 U.S. 800,

   818 (1982). The Seventh Circuit has made no such pronouncement and decisions from

   other circuits reveal no such established right of those under 21 to carry concealed firearms.

   See National Rifle Association of America, Inc. v. Swearingen, 2021 WL 2592545,

   No.18cv137, N.D. Fla. 6/24/21; Hirschfield v. Bureau of Alcohol, Firearm, Tobacco &

   Explosives,.2021 WL 2934468 (4th Cir. 7/15/21). As such, the doctrine of qualified

   immunity bars the individual capacity claims including against Sheriff Watson and States

   Attorney Gomric.

          C. The individual capacity claims against States Attorney Gomric are barred by
             the absolute prosecutorial immunity.

          Prosecutors are absolutely immune against claims involving the exercise of

   professional judgment and prosecution. Imbler v. Pachtman, 424 U.S. 409, 431 (1976).

   The immunity afforded prosecutors protects against claims based on enforcement of laws.

   Kalina v. Fletcher, 522 U.S. 118, 126 (1997).         Thus, the claims against the States

                                 Case No. 3:21-cv-00518-DWD
                                        Page 11 of 15
Case 3:21-cv-00518-DWD Document 52 Filed 08/05/21 Page 12 of 15 Page ID #273




   Attorneys, including States Attorney Gomric, are barred.

           As such, the individual capacity claims against Sheriff Watson and States Attorney

   Gomric should be dismissed with prejudice.

   IV.     The official capacity claims against Sheriff Watson and States Attorney
           Gomric should be dismissed.

           A. The claims against States Attorney Gomric, if otherwise sustainable, are
              duplicative.

           As discussed above, if the Plaintiffs have any claim it is against the Director of

   State Police. Nonetheless, as the Complaint also names the Attorney General of Illinois,

   the naming of States Attorney Gomric are also barred as duplicative.           As noted by the

   Fayette and Kendall County States Attorneys, the claims against the States Attorneys are

   duplicative and should be dismissed. As the other States Attorneys noted, “a suit against a

   state official in his or her official capacity is not a suit against the official but rather is a

   suit against the official’s office. As such, it is no different from a suit against the State

   itself.” Will v. Michigan Dep’t of State Policy, 491 U.S. 58, 71 (1989). The Complaint

   names the Illinois Attorney General (the State’s chief legal officer) in his official capacity,

   Ill. Const. (1970) Art. V § 15, which is also a suit against the State. Suits against the State’s

   Attorneys in their official capacities are duplicative of the suit against the Illinois Attorney

   General in his official capacity. Will v. Michigan Dep’t of State Policy, 491 U.S. 58, 71

   (1989). Moreover, claims under § 1983 against the State’s Attorneys in their official

   capacities for money damages are barred by the Eleventh Amendment. Goodman v. Carter,

   No. 00-CV-948, 2001 WL 755137, at *4 (N.D. Ill. July 2, 2001).

           B. The Complaint does not state a Monell claim based on official capacity.

           As noted by the Fayette and Kendall County defendants, the Complaint does not
                               Case No. 3:21-cv-00518-DWD
                                        Page 12 of 15
Case 3:21-cv-00518-DWD Document 52 Filed 08/05/21 Page 13 of 15 Page ID #274




   state a claim pursuant to Monell. Monell v. Department of Social Services, 436 U.S. 658

   (1978). To state a § 1983 claim against a governmental entity, “the complaint must allege

   that an official policy or custom not only caused the constitutional violation, but was the

   ‘moving force’ behind it.” Estate of Sims v. County of Bureau, 506 F.3d 509, 514 (7th Cir.

   2007). The allegations against Sheriff Watson and States Attorney Gomric are not that

   they have instituted an express policy or widespread practice, but that they could

   potentially enforce a law against a person who was not granted a license for concealed

   carry due to his or her age. There is no basis for an official capacity claim against either

   of them and, again, they are improper parties for the Plaintiffs to test their constitutional

   challenge.

           The Complaint is directed to the constitutionality of the statutory scheme and not a

   policy or custom of these Defendants. The Director of the Illinois State Police is the proper

   party that affords the Plaintiffs the opportunity to test the constitutionality of the statutory

   scheme. See e.g., Culp v. Raoul, 921 F.3d 646, 648 (7th Cir. 2019). Likewise, no claim

   against these Defendants can stand in the absence of the Plaintiffs ability to state a claim

   against the Director of the Illinois State Police and, if he is also deemed a proper party, the

   Attorney General of Illinois. The Director of the Illinois State Police is the proper party

   and these Defendants also incorporate any arguments made on his behalf against the

   Plaintiff’s Complaint.

          As such, the official capacity claims against Sheriff Watson and States Attorney

   Gomric should be dismissed with prejudice.




                                  Case No. 3:21-cv-00518-DWD
                                         Page 13 of 15
Case 3:21-cv-00518-DWD Document 52 Filed 08/05/21 Page 14 of 15 Page ID #275




                                         CONCLUSION

          WHEREFORE, for the foregoing reasons, Defendants Sheriff Richard Watson

   and States Attorney Gomric, respectfully request that this Court dismiss all claims

   against them pursuant to Rule 12(b)(1) for lack of subject matter jurisdiction including that

   they are not proper parties, that any claims against them are not ripe and that the Plaintiffs

   do not have standing or, alternatively, request that this Court dismiss the Complaint against

   them in whole or in part pursuant to Rule 12(b)(6).

                                          BECKER, HOERNER & YSURSA P.C.



                                          By:     Thomas J. Hunter, Bar No. 6256119

   ATTORNEY FOR DEFENDANTS GOMRIC & WATSON:

   BECKER, HOERNER & YSURSA, P.C.
   5111 West Main Street
   Belleville, Illinois 62226
   Tel: (618) 235-0020
   Fax: (618) 235-8558
   tjh@bhylaw.com




                                 Case No. 3:21-cv-00518-DWD
                                        Page 14 of 15
Case 3:21-cv-00518-DWD Document 52 Filed 08/05/21 Page 15 of 15 Page ID #276




                                CERTIFICATE OF SERVICE

            I hereby certify that on August 5, 2021, I electronically filed this document with
   the Clerk of the Court using the CM/ECF system which will send notice of such filing to
   all attorneys of record.

   ATTORNEYS FOR PLAINTIFFS:

   Christian D. Ambler – cambler@stonejohnsonlaw.com
   William V. Bergstrong – wbergstrom@cooperkirk.com
   Peter A. Patterson – ppaterson@cooperkirk.com
   David G. Sigale – dsigale@sigalelaw.com
   David H. Thompson – dthompson@cooperkirk.com

   ATTORNEYS FOR DEFENDANTS: Baird, Morrison, Palmer and Weis

   Benjamin Jacobi – bjacobi@okgc.com
   Karen L. McNaught – kmcnaught@okgc.com

   ATTORNEYS FOR DEFENDANTS: Kelly & Raoul

   Laura K. Bautista - lbautista@atg.state.il.us
   Issac N. Freilich Jones - isaac.freilich-jones@illinois.gov
   Aaron P. Wenzloff - aaron.wenzloff@illinois.gov


                                                         s/ Thomas J. Hunter




                                 Case No. 3:21-cv-00518-DWD
                                        Page 15 of 15
